                     Case 9:20-bk-10554-DS        Doc 430 Filed 10/30/20 Entered 10/30/20 17:04:40           Desc
                                                   Main Document    Page 1 of 17


                      1   FAEGRE DRINKER BIDDLE & REATH LLP
                          JEREMY M. PELPHREY (CA Bar # 249862)
                      2   Jeremy.Pelphrey@faegredrinker.com
                          RYAN M. SALZMAN (CA Bar #299923)
                      3   Ryan.Salzman@faegredrinker.com
                          1800 Century Park East, Suite 1500
                      4   Los Angeles, CA 90067
                          Telephone:     (310) 203-4000
                      5   Facsimile:     (310) 229-1285
                          Counsel for the Debtors and Debtors in Possession
                      6
                                              UNITED STATES BANKRUPTCY COURT
                      7               CENTRAL DISTRICT OF CALIFORNIA – NORTHERN DIVISION
                      8   In re:                                              Lead Case No. 9:20-bk-10554-DS

                      9   Community Provider of Enrichment Services,          Jointly Administered With:
                          Inc. d/b/a CPES Inc., et al.,
                     10   EIN: XX-XXXXXXX                                     Case No. 9:20-bk-10553-DS

                     11   Novelles Developmental Services, Inc.               Case No. 9:20-bk-10994-DS
                          EIN: XX-XXXXXXX
                     12                                                       Chapter 11 Cases
                          CPES California, Inc.
                     13   EIN: XX-XXXXXXX                                     DEBTOR’S REPLY IN SUPPORT OF
                                                                              THE SALE MOTION AND IN
                     14            Debtors.                                   RESPONSE TO THE DES-DDD’S
                                                                              OBJECTION
                     15   [] Affects All California Debtors
                                                                              RELATED DOCKET NOS. 296, 386, 398,
                     16   [•] Community Provider of Enrichment Services,      399, 407, 412, 425
                          Inc. d/b/a CPES Inc.
                     17   [ ] Novelles Developmental Services, Inc.
                          [ ] CPES California, Inc.
                     18
                          Debtors and Debtors in Possession
                     19
                     20            Community Provider of Enrichment Services, Inc. d/b/a CPES Inc. (the “Debtor” or

                     21   “CPES”), by and through its undersigned counsel, submits this Reply in support of the Debtor’s

                     22   Motion for Entry of (I) an Order (A) Authorizing and Approving the Debtor’s Entry Into the

                     23   Stalking Horse Asset Purchase Agreement, (B) Authorizing and Approving Bidding Procedures

                     24   and Break-Up Fee, (C) Approving Notice Procedures, (D) Scheduling a Sale Hearing, and (E)

                     25   Approving Procedures for Assumption and Assignment of Certain Executory Contracts and

                     26   Unexpired Leases and Determining Cure Amounts; and (II) an Order (A) Authorizing the Sale of

                     27   Substantially All of the Debtor’s Assets Free and Clear of All Liens, Claims, Encumbrances, and

                     28   Interests, (B) Authorizing the Assumption and Assignment of Certain Executory Contracts and
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW
    WILMINGTON
                     Case 9:20-bk-10554-DS      Doc 430 Filed 10/30/20 Entered 10/30/20 17:04:40                Desc
                                                 Main Document    Page 2 of 17


                      1   Unexpired Leases [Docket No. 296] (the “Sale Motion”) and in response to the Arizona
                      2   Department of Economic Security, Division of Developmental Disabilities’ (“DES-DDD”)
                      3   Objection to the Sale of CPES AZ Homes to Non-DES-DDD Designated Vendors and Response
                      4   and Opposition to Declaration of Jeffrey R. Manning in Support of Debtor CPES Inc.’s Asset
                      5   Sale Under Section 363 of the Bankruptcy Code and in Summary of the October 15, 2020 Auction
                      6   [Doc. 412] [Docket No. 425] (the “DES-DDD Objection”).
                      7   I. PRELIMINARY STATEMENT
                      8          The DES-DDD Objection is rife with gross mischaracterizations of the facts. Since the
                      9   very early stages of these chapter 11 cases the DES-DDD has refused to engage with the Debtor
                     10   in meaningful discussions regarding the marriage of their preferred transition process with the
                     11   Debtor’s pending bankruptcy case and the requirements of the bankruptcy that would need to be
                     12   followed to implement the transition of services from the debtor in order for members to avoid
                     13   forced relocation and maintain the comfort of their current surroundings. To the extent DES-
                     14   DDD is now concerned about timing, that is an issue directly caused by DES-DDD’s refusal to
                     15   communicate with (or even respond to) the Debtor for months. The Sale Motion was filed on
                     16   September 4, 2020. The Debtor requested an early October sale hearing. As a result of litigation
                     17   filed by DES-DDD in response and opposition to Sale Motion, including their objection [Docket
                     18   No. 360] to the proposed sale hearing date in the original lodged bidding procedures order
                     19   requesting a later hearing date, the sale hearing was ultimately scheduled for November 3, 2020.
                     20          As reflected in the Debtor’s Notice of Auction Results filed on October 19, 2020 [Docket
                     21   No. 413], the Debtor held an auction on October 15, 2020 (the “Auction”). Prior to the Auction,
                     22   the Debtor received Qualifying Bids from six additional Qualified Bidders in addition to the all-
                     23   assets Stalking Horse Bid from CTB AZ, LLC (as such terms as defined in the Bidding
                     24   Procedures Order, Docket No. 386). At the Auction, the Debtor received individual bids for
                     25   many of its locations, the sum of which ($518,000) exceeded the Stalking Horse Bid; however, as
                     26   discussed further below, DES-DDD has since informed the Debtor in no uncertain terms that
                     27   DES-DDD is unwilling to amend its designated vendors (even though this may result in members
                     28   having to move to a new home).
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW
                                                                         -2-
                     Case 9:20-bk-10554-DS       Doc 430 Filed 10/30/20 Entered 10/30/20 17:04:40                  Desc
                                                  Main Document    Page 3 of 17


                      1          Accordingly, the Debtor is left with no choice but to ask the Court to approve the results
                      2   of the Auction only to the extent the winning bidder is consistent with the DES-DDD’s
                      3   designated vendor. In all other instances where bids were received, the DES/DDD has refused to
                      4   approve otherwise approved vendors who were high bidders. For the locations where the winning
                      5   bidder at the Auction was not the DES-DDD designated vendor are different, and the locations
                      6   that received no individual bids at the Auction, the Debtor seeks approval to assume and assign
                      7   the lease and transfer personal property to the respective DES-DDD awarded vendor, to the extent
                      8   each such vendor agrees.
                      9          As the total value of the property to be transferred to each DES-DDD designated vendor is
                     10   in most cases within the limits established by the Order Granting Motion of the Debtors Pursuant
                     11   to 11 U.S.C. Sections 105(a), 363, and 554 and Fed. R. Bankr. P. 2002, 6004, 6007, and 9006
                     12   Establishing De Minimis Asset Sale Procedures [Docket No. 159] (the “De Minimis Asset Sale
                     13   Procedures Order”), the Debtor respectfully requests authorization to proceed under those
                     14   procedures where appropriate. With respect to the transactions that exceed the $100,000 cap set
                     15   by the De Minimis Asset Sale Procedures Order, the Debtor respectfully requests that the court
                     16   enter a sale order approving those transfers.
                     17   II. RELEVANT BACKGROUND
                     18          In an attempt to correct the extensive misstatements and misrepresentations in the DES-
                     19   DDD Objection, the Debtor has prepared a detailed outline of the relevant events and
                     20   communications over the past several months.
                     21          A. Debtor’s Negotiations with DES-DDD
                     22          As an initial matter, the DES-DDD’s statement that “CPES AZ expressly consented to the
                     23   [June 8, 2020] Vendor Call” (DES-DDD Obj., p. 17:2) is a gross exaggeration of what the Debtor
                     24   actually consented to. Shortly after the second day hearings in this case, and the initial status
                     25   conference held in this case on June 1, 2020, DES-DDD counsel contacted Debtor’s counsel
                     26   seeking permission for the DES-DDD to send an email to various vendors advising that the
                     27   Debtor’s services were going to be transitioned to a new provider. The Debtor approved sending
                     28   the initial email and asked to see a copy of the email. To date, the Debtor has only received a
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW
                                                                           -3-
                     Case 9:20-bk-10554-DS       Doc 430 Filed 10/30/20 Entered 10/30/20 17:04:40                  Desc
                                                  Main Document    Page 4 of 17


                      1   copy of such correspondence in the form of the redacted exhibit to DES-DDD’s Supplemental
                      2   Brief filed on September 18, 2020 [Docket No. 343].
                      3          The Debtor became aware in early June 2020 that DES-DDD and CPES staff members
                      4   were having meetings about certain details of the transition from CPES to other providers. On
                      5   June 18, 2020, Debtor’s counsel reached out to DES-DDD’s counsel advising that the Debtor was
                      6   receiving expressions of interest from various third parties and requested a meeting to discuss the
                      7   process in its entirety, including obtaining bankruptcy court approval for the transfer and
                      8   transition to new operators. The Debtor’s and DES-DDD’s respective counsel had a discussion
                      9   regarding these issues on June 22, 2020, where it appeared the parties were moving in the same
                     10   direction.
                     11          Yet on June 24, 2020, Debtor’s counsel notified DES-DDD counsel that the Debtor had
                     12   received a slide deck that indicated DES-DDD was acting entirely without consideration for the
                     13   bankruptcy court’s approval process.
                     14          The Debtor further advised DES-DDD on July 1, 2020, that the Debtor had several
                     15   sophisticated, qualified, and well-financed parties that showed interest in substantially all of the
                     16   Debtor’s ongoing group home operations, and that those parties were concerned that DES-DDD
                     17   was undertaking a process that was potentially harmful to the bankruptcy estate. The Debtor also
                     18   advised DES-DDD that it remained committed to working with DES-DDD to accomplish the
                     19   transition of the Debtor’s operations to best serve its current members, and urged that cooperation
                     20   between the parties was the best way to accomplish their objectives. Thereafter, on July 7, 2020,
                     21   the Debtor provided DES-DDD with a list of entities actively engaged in diligence in the Debtor’s
                     22   data room and requested a call to discuss next steps.
                     23          On July 14, 2020, the Debtor contacted DES-DDD with concerns over reports that the
                     24   DES-DDD had scheduled a Town Hall meeting for July 21 and invited member guardians to
                     25   discuss transition issues. The Debtor expressed its concerns about the meeting and specifically
                     26   reminded DES-DDD counsel of the need for the bankruptcy court’s approval of the transition
                     27   (and steps to implement the transition process).
                     28          The same day, DES-DDD counsel, Debtor’s counsel, and the Debtor’s investment banker,
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW
                                                                           -4-
                     Case 9:20-bk-10554-DS       Doc 430 Filed 10/30/20 Entered 10/30/20 17:04:40                Desc
                                                  Main Document    Page 5 of 17


                      1   Jeff Manning, of CohnReznick Capital, had a call to discuss the marketing process currently
                      2   underway. Mr. Manning’s team pulled together a designated data room to give DES-DDD
                      3   background information on prospective providers. At the same time, the Debtor provided DES-
                      4   DDD a list of parties interested in taking over the Debtor’s services. On July 15, 2020, Mr.
                      5   Manning followed up with DES-DDD about accessing the data room. The Debtor believes that
                      6   DES-DDD did not attempt to access the data room until October 21, 2020.
                      7          On July 27, 2020, the Debtor, DES-DDD, and their respective professionals had a call to
                      8   discuss several issues, including the marketing process in general and that the Debtor had
                      9   identified a potential stalking horse bidder, CTB AZ, LLC. Two days later, on July 29, Mr.
                     10   Manning provided DES-DDD documentation regarding CTB AZ, LLC’s qualified vendor
                     11   agreement (“QVA”). At the time the information was provided Mr. Manning requested a
                     12   response from DES-DDD as to the submitted qualifications of CTB AZ, LLC.
                     13          On August 17, 2020, the Debtor learned through CTB AZ, LLC that the DES-DDD was
                     14   working to find replacement homes for all of the Debtor’s members, and that DES-DDD had
                     15   represented to CTB AZ, LLC that it was in the dark regarding the Debtor working with the
                     16   qualified vendor on an agreement for an orderly transition of services. Until learning this
                     17   information, the Debtor had been operating under the assumption that DES-DDD was actively
                     18   considering CTB AZ, LLC as a potential counterparty for an orderly transition to a new operator.
                     19   Despite the Debtor’s repeated reminders that bankruptcy court approval would be required before
                     20   finalizing a transition, DES-DDD continued to pursue its own process with no regard for the
                     21   pending bankruptcy of the Debtor.
                     22          B. Debtor’s Negotiations with Vendors
                     23          On October 2, 2020, DES-DDD issued award notices to 12 selected vendors notifying
                     24   those vendors that they had been awarded members who were resident in CPES homes. The
                     25   DES-DDD scheduled an initial virtual meeting with those 12 vendors on October 7, 2020, to kick
                     26   off their “transition “process”. Debtor and Debtor’s counsel were invited to and attended that
                     27   virtual meeting. The very next day, October 8, 2020, in an effort to assist with the transition and
                     28   ensure the smoothest transition possible, the Debtor designated one of its attorneys and a CPES
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW
                                                                          -5-
                     Case 9:20-bk-10554-DS       Doc 430 Filed 10/30/20 Entered 10/30/20 17:04:40                 Desc
                                                  Main Document    Page 6 of 17


                      1   company representative to coordinate with each vendor who received an award from DDD to
                      2   service the members at the current CPES homes. Each vendor was provided contact information
                      3   for CPES’ attorney and CPES’ designated representative, including cell phone numbers. In the
                      4   first days following the October 7 kick-off meeting Debtor’s representatives arranged with the 12
                      5   vendors for site visits at the CPES homes relating to each award. Following site visits, these
                      6   same debtor representatives facilitated negotiations with each landlord of each CPES home.
                      7   Based on the number of calls and emails received over the last three weeks, it would be hard for
                      8   anyone to argue anything other than that CPES was cooperative and proactive in assisting
                      9   vendors with the transition. CPES’ correspondence with vendors over the last four weeks
                     10   regarding various transition issues includes, but was not limited to, lease negotiations, the
                     11   purchase of inventory, interest in vehicles, and staff information. Either in response to a vendor’s
                     12   request, or on its own volition, CPES provided staff information to each vendor over the course of
                     13   the last three weeks. CPES continues to coordinate with each vendor and provide staff
                     14   information on a daily basis. In addition to corresponding with vendors, CPES has been in
                     15   correspondence with various property owners on a daily basis. Although it is likely impossible to
                     16   capture the number of calls and emails that were exchanged between CPES’ representatives and
                     17   the various vendors and landlords, below is a summary of CPES’ correspondence with the
                     18   vendors and property owners regarding the transition process.
                     19          Community Options
                     20          CPES began communicating with Community Options on October , 2020. During its call
                     21   on October 15, Community Options advised it was planning to move the members in all of the
                     22   CapGrow homes because they did not approve of the current lease terms. After speaking with
                     23   CPES’ representatives, Community Options agreed to negotiate the leases with Cap Grow. CPES
                     24   has spoken to a representative from Community Options regarding transition issues 11 of the last
                     25   13 days (including weekends). This correspondence includes communications with the vendor,
                     26   its attorney, calls with property owners and various email correspondence. CPES has continued
                     27   to facilitate and participate in lease negotiations with RISE and CapGrow on almost a daily basis.
                     28          RISE
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW
                                                                          -6-
                     Case 9:20-bk-10554-DS      Doc 430 Filed 10/30/20 Entered 10/30/20 17:04:40              Desc
                                                 Main Document    Page 7 of 17


                      1          CPES began communicating with RISE on October 5, 2020. CPES had a follow up call
                      2   with vendor on October 22, 2020, regarding outstanding transition issues. Vendor requested
                      3   and/or inquired about employee information, vehicle information, securing insurance on the
                      4   home, inventory, utility records and maintenance records. CPES has continued to facilitate and
                      5   participate in lease negotiations with RISE and CapGrow. A follow up call between RISE and
                      6   CapGrow was scheduled for October 29, 2020.
                      7          ResCare
                      8          CPES began communicating with ResCare starting the week of October 12, 2020. On
                      9   October 19, CPES communicated with ResCare regarding site inspections and employee
                     10   information. On October 23, CPES communicated with vendor award of HPD homes. CPES
                     11   reached a resolution regarding a resolution of the HPD homes and began providing staff
                     12   information immediately.
                     13          Active Friendly Care
                     14          CPES began communicating with Active Friendly Care on October 6, 2020. On October
                     15   14, CPES had a call with vendor regarding property leases and transition issues. CPES also
                     16   corresponded with one of the property owners to initiate lease negotiations. On October 15,
                     17   CPES had a follow up call with vendor regarding transition issues. On October 19, 20, and 21
                     18   CPES scheduled calls with Active Friendly Care and all of the property owners at play with this
                     19   vendor. On October 22, CPES communicated with vendor regarding its request to communicate
                     20   with guardians via virtual means. On October 26, CPES participated in a call with Active
                     21   Friendly Care and CapGrow regarding transition of leases to Active Friendly Care. CPES was
                     22   advised on October 28 that Active Friendly Care’s representative handling the transition was no
                     23   longer with the company. CPES immediately reached out to Active Friendly Care to coordinate
                     24   transition issues with a new representative. On October 29, 2020, CPES communicated with
                     25   Active Friendly Care regarding outstanding transition issues.
                     26          The Debtor has also been advised that two landlords at locations where members were
                     27   awarded by DES-DDD to Active Friendly Care have serious concerns about Active Friendly
                     28   Care’s ability to provide adequate assurance of future performance under the leases. Apparently,
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW
                                                                         -7-
                     Case 9:20-bk-10554-DS      Doc 430 Filed 10/30/20 Entered 10/30/20 17:04:40                 Desc
                                                 Main Document    Page 8 of 17


                      1   Active Friendly Care is start up entity with no operating history and no financial statements or
                      2   other evidence of ability to perform under the leases. Active Friendly Care was awarded
                      3   members at 5 CPES locations. Three of those locations are under leases with CapGrow, and
                      4   CapGrow is one of the two landlords questioning adequate assurance. ResCare and CTB were the
                      5   high bidders on these locations at the Auction. In addition to these concerns, the Debtor
                      6   understands that there has been a management shakeup at Active Friendly Care and the person
                      7   who was the point person on all discussions regarding transition issues is no longer with the
                      8   company. The Debtor believes that DES-DDD has been advised of this development as
                      9   well. The Debtor’s attempts to reach someone else at Active Friendly Care to address transition
                     10   issues have met with no success.
                     11          Advanced Support Living
                     12          CPES began communicating with Advanced Support Living on October 8, 2020. On
                     13   October 15, CPES and vendor participated in a call to discuss transition issues. During the call,
                     14   the vendor advised that would prefer to start fresh somewhere else and it had no interest in
                     15   obtaining the vehicles located at the property. After some discussion with CPES’ representatives,
                     16   vendor expressed a willingness to speak with property owners. On October 20, 2020, CPES
                     17   communicated with Advanced Supportive Living regarding vendor’s request to negotiate leases.
                     18   CPES coordinated discussions and calls with property owners over the next four days and was in
                     19   contact with vendor eight days straight regarding transition issues. On October 26, CPES had
                     20   follow up discussions with vendor regarding the purchase of inventory and the vehicle lease. On
                     21   October 27, CPES participated in a call with CapGrow (the landlord) and vendor regarding lease
                     22   negotiations. CPES was again in correspondence with vendor regarding the purchase of CPES
                     23   inventory. On October 28 and 29, CPES was in correspondence with vendor regarding lease
                     24   negotiations and finalizing the purchase of inventory.
                     25          Healthy Homes
                     26          CPES began communicating with Healthy Homes the week of October 12, 2020. On
                     27   October 19, CPES had a call with vendor to discuss various transition issues. Vendor started by
                     28   informing the CPES representatives that it was advised by DDD that it had no obligation to move
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW
                                                                         -8-
                     Case 9:20-bk-10554-DS       Doc 430 Filed 10/30/20 Entered 10/30/20 17:04:40                  Desc
                                                  Main Document    Page 9 of 17


                      1   forward with CPES assets so they were just going to move the members to new locations. After
                      2   some discussion, vendor indicated a willingness to consider staying in the homes, taking over the
                      3   leases and purchasing the inventory. The same day, CPES had a call with La Estancia apartment
                      4   regarding transition of the leases. On October 21, CPES scheduled a call with vendor and
                      5   CapGrow to discuss transition of the CapGrow leases. On October 26, CPES had a follow up call
                      6   with La Estancia apartments. La Estancia agreed to the assignment of both leases. On October
                      7   29, vendor and CapGrow had a call regarding lease negotiations. CPES followed up with Healthy
                      8   Homes numerous times the same day.
                      9          Danville Services
                     10          CPES began communicating with Danville Services the week of October 12, 2020. On
                     11   October 15, 2020, CPES had a call with Danville to discuss various transition issues. On October
                     12   21, CPES reached out to vendor to schedule a call with CapGrow to discuss the transition of
                     13   certain leases. On October 22, CPES received a call from Danville Services in response to
                     14   CapGrow's request adequate assurance. Danville advised it was not able to afford the level of
                     15   insurance coverage required by CapGrow. During the call, CPES also discussed Danville’s
                     16   interest in the inventory and vehicles at various locations. Danville advised it was busy over the
                     17   next week and not able to discuss transition issues until October 29. As such, CPES scheduled a
                     18   follow up call for October 29.
                     19          On October 23, 2020, CPES had a call with CapGrow to discuss Danville’s inability to
                     20   secure the required amount of umbrella insurance coverage. CapGrow advised its lender did not
                     21   permit them to go below $2 million in coverage. The week of October 25, CPES and Danville
                     22   exchanged correspondence regarding the collection of staff information. On October 29, CPES
                     23   had a follow up call with vendor and property owner. At this point, lease negotiations with
                     24   CapGrow came to a halt, as an agreement was not reached regarding insurance coverage.
                     25          Danville was awarded the members at 3 locations but has been unable to arrange site visits
                     26   for any of the 3 locations and has indicated they are not able to do so until the first week of
                     27   November. CPES understands that Danville intends to relocate all of the members that DES-
                     28   DDD awarded them and has shared this information with DES-DDD.
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW
                                                                           -9-
                     Case 9:20-bk-10554-DS       Doc 430 Filed 10/30/20 Entered 10/30/20 17:04:40                 Desc
                                                 Main Document     Page 10 of 17


                      1          Aires
                      2          CPES began communicating with Aires on October 8, 2020. On October 12, 2020, CPES
                      3   had a call with Aires to discuss various transition issues. Aires advised of certain issues it had
                      4   with the leases and its intent for each of the homes. CPES and Aires had various correspondence
                      5   over the next week related to these issues. On October 21, 2020, CPES scheduled a call between
                      6   Aires and CapGrow. On October 22, 2020, Aires advised it was available for a call on October
                      7   26 or 27. At the same time, Aires stated they were only interested in negotiating leases and two
                      8   of the three homes at issue. CPES scheduled a call with CapGrow and Aires on October 26,
                      9   which went forth as planned. On October 27 and 28, CPES followed up with Aires regarding the
                     10   inventory and vehicles at the homes in which they were purchasing the leases. CPES reached an
                     11   agreement with Aires regarding inventory and vehicles on October 28. On October 29, CPES and
                     12   Aires exchanged correspondence regarding the status of negotiations on the CapGrow leases.
                     13          Desert Horizon
                     14          CPES began communicating with Desert Horizons on October 5, 2020. On October 15,
                     15   2020, CPES had a call with Desert Horizon to discuss transition issues. During the initial call,
                     16   Desert Horizons requested staff information, indicated its intent was to move from North West
                     17   side of town, it was not interested in assuming a vehicle lease and that it was interested in
                     18   purchasing inventory from CPES. On October 22, 2020, CPES received a call from Desert
                     19   Horizons requesting a chance to visit with the members. CPES offered a virtual inspection to
                     20   accommodate Desert Horizons request and protect the members’ health in light of COVID. On
                     21   October 26, 2020, CPES had a follow up call with Desert Horizons discuss the property lease,
                     22   purchase of inventory and staff information. Desert Horizons agreed to take the lease under
                     23   current terms. Desert Horizons and CPES also exchanged correspondence regarding staff
                     24   information. On October 29, 2020, CPES reached an agreement with Desert Horizons on the
                     25   lease and purchase of inventory.
                     26          Hatch Haven
                     27          CPES began communicating with Hatch Haven the week of October 12, 2020. During its
                     28   call with Hatch Haven on October 21, 2020, Hatch Haven advised CPES it was prepared to move
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW
                                                                          - 10 -
                     Case 9:20-bk-10554-DS       Doc 430 Filed 10/30/20 Entered 10/30/20 17:04:40                Desc
                                                 Main Document     Page 11 of 17


                      1   forward with the lease under the current terms, offered to purchase the inventory, and expressed
                      2   interest in purchasing the vehicle. CPES also agreed to coordinate an inspection of the property
                      3   and provide staff information.
                      4          On October 28, 2020, in response to an email sent to Hatch Haven regarding staff
                      5   information, CPES was advised that Hatch Haven was not participating in CPES transition.
                      6   CPES followed up with DES-DDD on October 29, 2020, regarding this representation but has
                      7   received no response. CPES is now under the impression that Hatch Haven is planning to move
                      8   the members to a different location.
                      9          AHCCMS
                     10          CPES began communicating with AHCCMS the week of October 12, 2020. CPES had a
                     11   call with AHCCMS on October 15, 2020, to discuss various transition issues. After discussing
                     12   AHCCMS’ interest in the property lease, purchase of inventory and vehicles leases, CPES set a
                     13   follow up call to discuss resolution of these transactions. On October 21, 2020, CPES and
                     14   AHCCMS had a follow up call and CPES scheduled a call with the property owner to discuss
                     15   transition of the lease. On October 22, 2020, CPES participated in a call between AHCCMS and
                     16   property regarding lease negotiations. AHCCMS and the property owner agreed to the
                     17   assignment of the lease with the current lease terms. CPES also provided AHCCMS information
                     18   regarding the inventory and vehicle at the property. CPES and AHCCMS reached an agreement
                     19   regarding the purchase of inventory and transition of the vehicle the following day. CPES has
                     20   been in constant correspondence with AHCCMS regarding staff information.
                     21          On Angel’s Wings
                     22          CPES began communicating with On Angel’s Wings on October 5, 2020. CPES had a
                     23   call with On Angel’s Wings on October 14, 2020, to discuss various transition issues. On the
                     24   call, Angel’s Wings indicated it was not interested in the vehicle lease. On October 19, 2020,
                     25   CPES had a follow up call with On Angel’s Wings to discuss outstanding transition issues. On
                     26   Angel’s Wings advised that it was interested in both leases and its intent was to stay in both
                     27   homes. On October 21, 2020, CPES corresponded with On Angel’s Wings regarding scheduling
                     28   call with Cap Grow to discuss transition of the lease. On October 22, 2020, CPES participated in
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW
                                                                         - 11 -
                     Case 9:20-bk-10554-DS       Doc 430 Filed 10/30/20 Entered 10/30/20 17:04:40                 Desc
                                                 Main Document     Page 12 of 17


                      1   a call with On Angel’s Wings and the property owner for the other home in which On Angel’s
                      2   Wings was planning to take over the lease. On Angel’s Wings would like to enter a four year
                      3   lease and follow up call was scheduled for October 26 to discuss the proposed modification. On
                      4   October 26, 2020, On Angel’s Wings advised CPES it was willing to take on the CapGrow lease
                      5   under the current terms. On Angel’s Wings began the process of collecting adequate assurance
                      6   for CapGrow. CPES followed up on the collection of adequate assurance on October 29, 2020.
                      7   CPES also inquired about finalizing the lease with the other property owner.
                      8          AJ’s Safe Place
                      9          CPES began communicating with AJ’s Safe Place the week of October 12, 2020. CPES
                     10   had a call with AJ’s Safe Place on October 15 to discuss various transition issues. After
                     11   discussing AJ’s Safe Place’s interest in the property lease, purchase of inventory and vehicles
                     12   leases, CPES set a follow up call to discuss resolution of these transactions. After hearing
                     13   nothing from AJ’s Safe Place, CPES sent an email on October 22 and October 27 requesting a
                     14   status update. On October 28, 2020, CPES had a follow up call with AJ’s Safe Place on leases,
                     15   inventory and vehicles. AJ’s Safe Place is only interested in the property lease.
                     16          Cornerstone
                     17          CPES began communicating with Cornerstone the week of October 12, 2020. CPES had
                     18   an initial call with Cornerstone on October 19, 2020, to discuss various transition issues. During
                     19   a follow up call on October 23, 2020, Cornerstone advised it was planning to move the members
                     20   to a different home. After some discussion, on October 23, 2020, Cornerstone advised it was
                     21   planning to continue the lease under the current terms. CPES and Cornerstone discussed purchase
                     22   of inventory and the collection of staff information. Cornerstone is not interested in the vehicle.
                     23   The lease assignment was confirmed with property owner on October 29, 2020.
                     24          Vema Corp
                     25          CPES began communicating with Vema Corp the week of October 12, 2020. CPES had
                     26   an initial call with Vema Corp on October 15, 2020, to discuss various transition issues. At this
                     27   time, Vema Corp advised it was interested in the current property and vehicle lease and it was
                     28   considering the purchase of CPES inventory. On October 16, 2020, CPES had a conversation
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW
                                                                         - 12 -
                     Case 9:20-bk-10554-DS      Doc 430 Filed 10/30/20 Entered 10/30/20 17:04:40                 Desc
                                                Main Document     Page 13 of 17


                      1   with La Estancia apartments regarding the transition of the lease. CPES and La Estancia were in
                      2   correspondence over the course of several days and La Estancia advised it was good with the
                      3   transition on October 19, 2020. On October 23, 2020, CPES had a follow up call with Vema
                      4   Corp. On the call, Vema requested additional staff and vehicle information and advised it was
                      5   performing an inspection the following week. Vema requested a minor modification to lease
                      6   related to pets being permitted at property. On October 24, 2020, CPES spoke with the property
                      7   owner regarding the requested lease modification and was advised that a pet was permitted on the
                      8   property. On October 25, 2020, CPES coordinated a call between Vema and the property owner
                      9   to discuss transition of the property. On October 26, 2020, the call took place as scheduled and
                     10   an agreement was finalized to transition lease under the current terms. CPES and Vema reached
                     11   an agreement the same day regarding the purchase of CPES inventory.
                     12          In their objection DES-DDD directly state and/or infer that CPES did not engage in
                     13   communications with vendors until shortly before the Auction. As the above narrative clearly
                     14   establishes nothing could be further from the truth. The Auction was scheduled for October 15,
                     15   2020. The DES-DDD award letters were sent out on October 2, 2020, and the kick-off meeting
                     16   was held on October 7, 2020. Immediately thereafter, the two CPES-designated parties began to
                     17   have substantive discussions with each and every vendor. Communications regarding the
                     18   Auction were handled exclusively by the Debtor’s Investment Banker Mr. Manning. All other
                     19   communications with vendors by anyone other than Mr. Manning had nothing to do with the
                     20   Auction. Rather, in every case these many and detailed conversations and communications
                     21   involved transition issues facing each vendor who had received an award from DES-DDD. So
                     22   while the period of time between the kick-off meeting on October 7 and the Auction on October
                     23   15 is not lengthy period of time, the Debtor wasted none of it before initiating discussions with
                     24   vendors.
                     25   III. ADDITIONAL BIDDER ISSUES AND TRANSITION-RELATED MATTERS
                     26          A. Mr. Manning’s Declaration
                     27          On October 19, 2020 the Debtor caused to be filed the Declaration of Jeffery Manning in
                     28   which declaration Mr. Manning relates the events leading up to and concluding with a description
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW
                                                                         - 13 -
                     Case 9:20-bk-10554-DS         Doc 430 Filed 10/30/20 Entered 10/30/20 17:04:40               Desc
                                                   Main Document     Page 14 of 17


                      1   of the Auction and its results. Apparently, DES-DDD had taken exception to certain of Mr.
                      2   Manning’s statements in his declaration. Mr. Manning is an extremely experienced investment
                      3   banker and has been representing debtors and other parties in extremely complicated bankruptcy
                      4   cases for over 35 years. CohnReznick Capital is a highly respected Investment Banking firm.
                      5   The qualifications of both CohnReznick Capital and Mr. Manning were presented to this court
                      6   when approval of their employment was sought by the Debtor and obtained. No matter how
                      7   many times DES-DDD pettily refer to Mr. Manning as an “auctioneer” his investment banking
                      8   credentials are not subject to legitimate challenge. His opinions regarding the events leading up
                      9   to the sale process, the sale process itself, and the aftermath of the Auction are based upon his
                     10   personal participation in numerous meetings and discussions with the parties implicated as well as
                     11   conducting the Auction. They are further based upon his broad and extensive experience in
                     12   managing section 363 sales in bankruptcy cases. The concerns he expressed about certain DES-
                     13   DDD selected vendors ability to satisfy adequate assurance standards were (i) qualified by the
                     14   factors he identified in the Declaration; and (ii) have in certain cases been borne out by the
                     15   ensuing transition process. While DES-DDD may disagree with Mr. Manning’s conclusions he is
                     16   entitled to disagree with the DES-DDD as well.
                     17           B. Bidder Confusion
                     18           To the extent there was any bidder confusion, it was almost certainly caused by DES-
                     19   DDD. Since August, CohnReznick Capital has received questions from landlords asking for
                     20   guidance, and potential new providers were told by DES-DDD to contact landlords to renegotiate
                     21   leases. This despite the fact that there are current leases for these same properties which are
                     22   assets of this estate,
                     23           C. DES-DDD Visits
                     24           The Debtor’s efforts to facilitate transition issues have been made increasingly difficult by
                     25   DES-DDD’s repeated inspections and monitor visits, which are now occurring on more or less a
                     26   daily basis. Furthermore, DES-DDD monitors have refused to follow the Debtor’s COVID
                     27   protocols (implemented at the direction of DES-DDD) and have created concerns about COVID
                     28   transmission to the members.
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW
                                                                          - 14 -
                     Case 9:20-bk-10554-DS       Doc 430 Filed 10/30/20 Entered 10/30/20 17:04:40                   Desc
                                                 Main Document     Page 15 of 17


                      1          D. Request for Immediate Action
                      2          In their objection DES-DDD drop the “bombshell” that CPES intends to stop providing
                      3   caregiving services in the group homes January 1, 2021. This revelation is no surprise to anyone.
                      4   In fact when this case began at the first day hearings back in April, the Debtor was clear in its
                      5   intent to complete the transition of all services in Arizona by the end of the year. DES-DDD was
                      6   not only aware of this deadline, but was supportive of—if not insistent on—CPES terminating all
                      7   of its operations within that timeframe. DES-DDD states on the one hand that their vendor
                      8   selection process is outside of the Court’s jurisdiction and on the other that the Court-approved
                      9   bidding procedures and auction process are the cause of a delay in the transition process creating
                     10   some sort of emergency.
                     11          Had the DES-DDD been willing to engage in discussions with the Debtor following the
                     12   July 27, 2020 meeting between Debtor and DES-DDD, the two processes could conceivably have
                     13   been blended together, preserving both the member/guardian selection/approval process
                     14   mandated by DES-DDD and the bankruptcy approval process. Indeed, the timeline suggested by
                     15   the Debtor during the July 27 meeting was to dovetail the process with the sale process in the
                     16   California Debtors’ cases. Had that occurred, there would be no fear of lingering transition issues
                     17   as the closing for the California sale transaction is scheduled to occur on November 16, 2020, 45
                     18   days before the date that so concerns DES/DDD. Alas, no such discussions occurred. The
                     19   Debtor was finally notified by DES-DDD that they were unwilling to revisit or reconsider their
                     20   own award process on October 23, 2020.
                     21          Nevertheless, the Debtor is committed to completing the transition process by December
                     22   31, 2020. From the DES-DDD Objection it would appear that the major stumbling block to
                     23   reaching that objective is the State of Arizona’s own process in issuing licenses to the vendors
                     24   selected by the State of Arizona in its own selection process. Perhaps that impediment is a more
                     25   appropriate target for insuring completion of the transition before December 31, 2020.
                     26          E. Executory Contracts
                     27          While DES-DDD’s eleventh hour concession that the licenses and QVAs are executory
                     28   contracts subject to section 365 is appreciated, its relevance to the Debtor at this point is
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW
                                                                           - 15 -
                     Case 9:20-bk-10554-DS       Doc 430 Filed 10/30/20 Entered 10/30/20 17:04:40                 Desc
                                                 Main Document     Page 16 of 17


                      1   questionable. As the bidding procedures followed at the Auction clearly provide, and as the DES-
                      2   DDD concede, the Debtor is not seeking to assume or assign QVAs or licenses. Therefore the
                      3   entire discussion is not pertinent to the relief sought by the Debtor here. While other future debtors
                      4   encountering these issues with DES-DDD could find the admission useful, here it is not relevant.
                      5            F. Waiver of Rule 6004
                      6            DES-DDD’s Rule 6004 argument is ludicrous on its face. Much of the DES-DDD
                      7   Objection is spent complaining about the time constraints that they orchestrated, and yet they
                      8   threaten to appeal and further delay the transition process. Moreover, DES-DDD only objects to
                      9   the Debtor’s requested waiver of the 14-day stay period to the extent that DES-DDD does not get
                     10   what it wants; if DES-DDD does not get what it wants and seeks to appeal, they ask the court to
                     11   deny the Debtor’s requested waiver and further delay the member transition. Whether or not the
                     12   court waives the Rule 6004 stay period, it should not be based on whether DES-DDD wins or
                     13   loses.
                     14   IV. CONCLUSION
                     15            The Debtor respectfully requests that the court authorize the Debtor’s assumption and
                     16   assignment of the leases and transfer of related personal property under either a sale order
                     17   submitted in connection with the November 3 hearing or under the De Minimis Asset Sale
                     18   Procedures Order.
                           Dated: October 30, 2020                      FAEGRE DRINKER BIDDLE & REATH LLP
                     19                                                 By: /s/ Ryan M. Salzman
                                                                        Ryan M. Salzman (CA Bar #299923)
                     20                                                 Ryan.Salzman@faegredrinker.com
                                                                        Jeremy M. Pelphrey (CA Bar #249862)
                     21
                                                                        Jeremy.Pelphrey@faegredrinker.com
                     22                                                 1800 Century Park East, Suite 1500
                                                                        Los Angeles, CA 90067
                     23                                                 Telephone: (310) 203-4000
                                                                        Facsimile: (310) 229-1285
                     24                                                 Vince Slusher (TX Bar # 00785480)
                                                                        1717 Main Street, Suite 5400
                     25                                                 Dallas, Texas 75201
                                                                        Telephone: (469) 357-2500
                     26                                                 Facsimile: (469) 327-0860
                                                                        Vince.Slusher@faegredrinker.com
                     27                                                 Admitted Pro Hac Vice
                     28                                                 Counsel for the Debtors and Debtors in Possession
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW
                                                                         - 16 -
        Case 9:20-bk-10554-DS                     Doc 430 Filed 10/30/20 Entered 10/30/20 17:04:40                                      Desc
                                                  Main Document     Page 17 of 17



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
FAEGRE DRINKER BIDDLE & REATH LLP, 90 South 7th St, Ste 2200, Minneapolis, MN 55402


A true and correct copy of the foregoing document entitled (specify): DEBTOR’S REPLY IN SUPPORT OF THE SALE
MOTION AND IN RESPONSE TO THE DES-DDD’S OBJECTION will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
October 30, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
Brian D. Fittipaldi, Office of the U.S. Trustee, brian.fittipaldi@usdoj.gov
United States Trustee, ustregion16.nd.ecf@usdoj.gov
Steve Ordaz, BMC Group, Inc., sordaz@bmcgroup.com; tfeil@bmcgroup.com
Scott L. Whitman, slw@mwlegal.com; holly@mwlegal.com
Agustin R. Pina, pina@schinner.com
Jennifer C. Kalvestran, Gust Rosenfeld, jkalvestran@gustlaw.com; spobrien@gustlwa.com
David R. Johanson, djohanson@hpylaw.com; drj@esop-law.com
Kelsey L. Maxwell, kmaxwell@murchisonlaw.com
Lisa D. Angelo, langelo@murchisonlaw.com; cthoms@murchisonlaw.com
Abram Feuerstein, abram.s.feuerstein@usdoj.gov
Everett L. Green, Everett.l.green@usdoj.gov
Cameron Ridley, cameron.ridley@usdoj.gov
Scott B. Cohen, sbc@eblawyers.com
Roksana D. Moradi-Brovia, roksana@RHMFirm.com
Chelsea Mikula, chelsea.mikula@tuckerellis.com
                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                           Service information continued on attached page
I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 30, 2020                 Susan Carlson                                                 /s/ Susan Carlson
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
